DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3 – 11, 13 – 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Litkouhi et al. (Patent No.: US 8,788,134 B1) in view of Sun et al. (Pub. No.: US 2019/0072973 A1).
Regarding claims 1 and 16 (Currently Amended), Litkouhi teaches a merge behavior system and method for assisting a host vehicle positioned in a mainline lane that is adjacent a merge lane, the merge behavior system (FIGS. 1 and 2) comprising:
an identification module configured to identify at least one proximate vehicle in the merge lane (22, 26, FIG. 2 and “Point C in FIG. 2 is defined as the point at which the interaction between the two vehicles needs to be complete.” Col. 4, lines 40-54);
a prediction module (16, FIG. 1) configured to:
select a behavior model generated using machine learning based on naturalistic datasets that approximate human behavioral outcomes (”The surrounding intention recognition estimation subsystem 12 captures the surrounding vehicle information input from the autonomous vehicle's perception system. The surrounding intention recognition subsystem uses a knowledge-based technique to output the probability of each surrounding vehicle's intention to the intention based interference prediction subsystem 16.” Col. 4, lines 12-19) the at least one proximate vehicle (col. 5, lines 14-36),
calculate one or more merge factors corresponding to the behavior model (difference between arrival times, acceleration commands of merging vehicles, distances between vehicles, intention to yield; col. 6, lines 25-59), and ;

 	a control module configured to adjust a kinematic parameter of the host vehicle to create a gap at the predicted merge location (distance at point C FIG. 3; col. 5, lines 60-67; col. 6, lines 1-25).
 	Litkouhi is silent to wherein the naturalisitic datasets include monitored naruralistic human behavior data.  However, in the same field of endeavor, Sun teaches a data-driven vehicle control and planning for autonomous vehicles and discloses: 
“… prediction 175 can use the first suggested trajectory to generate the likely  trajectories, or a distribution of likely trajectories of proximate agents, which are predicted to result from the vehicle 105 following the first suggested trajectory. These likely trajectories of proximate agents can be determined based on the machine learning techniques configured from the training scenarios produced from prior real-world human driver behavior model data collections gathered and trained using the real world data collection system 201 as described above. These likely trajectories can also be configured or tuned using the configuration data 310. Over the course of collecting data from many human driver behavior model driving scenarios and training machine datasets and rule sets (or neural nets or the like), the likely trajectories of proximate agents can be determined with a variable level of confidence or probability. The confidence level or probability value related to a particular predicted trajectory can be retained or associated with the predicted trajectory of each proximate agent detected to be near the vehicle 105 at a point in time corresponding to the desired execution of the first suggested trajectory.” (¶ 49).
To further emphasize, Sun teaches the aspect of machine learning techniques configured form the training scenarios produced from prior real-world human driven behavior model data, reading on the claimed limitations.  
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the behavior models that incorporate naturalistic datasets as taught by Litkouhi to where the naturalistic datasets include monitored naturalistic human behavior data as taught by Sun in order to more accurately predict the future positons of other proximate and dynamic vehicles, and as a result, optimizing behavior of the host vehicle (¶ 3). 

Regarding claims 3 and 19 (Currently Amended), Litkouhi discloses the merge behavior system and method, wherein behavior model is selected based on a relative location of the at least one proximate vehicle to the host vehicle (col. 5, lines 14-36).

Regarding claims 4 and 20, Litkouhi discloses the merge behavior system and method, wherein the prediction module is further configured to compare the one or more merge factors to at least one threshold value, and wherein predicted merge location is based on the comparison (col. 4, lines 20-58).

Regarding claims 5 and 17, Litkouhi discloses the merge behavior system and method, further comprising a merge module configured to determine whether the gap at the predicted merge location is a sufficient size for the proximate vehicle, and in response to determining that the gap does not have a sufficient size, initiating the prediction module to predict an updated merge location (Based on distance to yield, FIG. 3).

Regarding claim 6 (Currently Amended), Litkouhi discloses the merge behavior system, wherein the at least one proximate vehicle is a preceding vehicle, the behavior model includes a preceding vehicle model, and wherein the preceding vehicle model is based on a preceding gap length between the host vehicle and the preceding vehicle, a host vehicle velocity, and a relative preceding velocity of the preceding vehicle relative to the host vehicle (col. 4, lines 59-67, col. 5, lines 1-13).

Regarding claim 7, Litkouhi discloses the merge behavior system, wherein the preceding vehicle model incorporates a following vehicle variable that has a binary value based on the at least one proximate vehicle further including a following vehicle in the mainline lane (col. 5, lines 1-8).

Regarding claim 8 (Currently Amended), Litkouhi discloses the merge behavior system, wherein the at least one proximate vehicle is a following vehicle, the behavior model includes a following vehicle model, and wherein the following vehicle model is based on a following gap length between the host vehicle and the following vehicle, a host vehicle velocity, and a 

Regarding claims 9 and 13, Litkouhi discloses the merge behavior system, wherein the kinematic parameter is a velocity of the host vehicle (col. 4, lines 59-67).

Regarding claims 10 and 14, Litkouhi discloses the merge behavior system, wherein the control module adjusts the kinematic parameter with an advanced driver-assistance system (autonomous vehicle function, col. 4, lines 59-67).

Regarding claim 11 (Currently Amended), Litkouhi taches a merge behavior system for assisting a host vehicle positioned in a mainline lane that is adjacent a merge lane, the merge behavior system comprising:
an identification module configured to identify at least one proximate vehicle in the merge lane (26, FIG. 2);
a prediction module configured to:
select a behavior model generated using machine learning that incorporate naturalistic datasets that approximate human behavioral outcomes associated with (”The surrounding intention recognition estimation subsystem 12 captures the surrounding vehicle information input from the autonomous vehicle's perception system. The surrounding intention recognition subsystem uses a knowledge-based technique to output the probability of each surrounding vehicle's intention to the intention based interference prediction subsystem 16.” Col. 4, lines 12-
 	predict a merge location based on the behavior model, wherein the merge location is ahead or behind the host vehicle (yield or not yield, FIG. 3 and col. 6, lines 25-59); and a control module configured to adjust a kinematic parameter of the host vehicle to create a gap at the predicted merge location (distance at point C FIG. 3; col. 5, lines 60-67; col. 6, lines 1-25).
 	Litkouhi is silent to wherein the naturalisitic datasets include monitored naruralistic human behavior data from the host vehicle.  However, in the same field of endeavor, Sun teaches a data-driven vehicle control and planning for autonomous vehicles and discloses: 
“… prediction 175 can use the first suggested trajectory to generate the likely  trajectories, or a distribution of likely trajectories of proximate agents, which are predicted to result from the vehicle 105 following the first suggested trajectory. These likely trajectories of proximate agents can be determined based on the machine learning techniques configured from the training scenarios produced from prior real-world human driver behavior model data collections gathered and trained using the real world data collection system 201 as described above. These likely trajectories can also be configured or tuned using the configuration data 310. Over the course of collecting data from many human driver behavior model driving scenarios and training machine datasets and rule sets (or neural nets or the like), the likely trajectories of proximate agents can be determined with a variable level of confidence or probability. The confidence level or probability value related to a particular predicted trajectory can be retained or associated with the predicted trajectory of each proximate agent detected to be near the vehicle 105 at a point in time corresponding to the desired execution of the first suggested trajectory.” (¶ 49).
To further emphasize, Sun teaches the aspect of machine learning techniques configured form the training scenarios produced from prior real-world human driven behavior model data, reading on the claimed limitations.  
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the behavior models that incorporate naturalistic datasets as taught by Litkouhi to where the naturalistic datasets include monitored naturalistic human behavior data from the host vehicle as taught by Sun in order to more accurately predict the future positons of other proximate and dynamic vehicles, and as a result, optimizing behavior of the host vehicle (¶ 3). 

Regarding claim 15, Litkouhi discloses the merge behavior system, wherein in response to determining that the gap does not have a sufficient size, initiating a merge module configured to determine whether a gap at the predicted merge location is a sufficient size for the host vehicle, and in response to determining that the gap has a sufficient size, initiating a merge maneuver (Based on distance to yield, FIG. 3).



Response to Arguments
Applicant’s arguments with respect to claims 1, 3 – 11, 13 – 17, 19 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYLER J LEE/Primary Examiner, Art Unit 3663